DETAILED ACTION
This is the first Office Action on the merits based on the 16/884,307 application filed on 05/27/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Knecht (US Publication No. 2008/0280740) in view of Terpstra (US Patent Publication No. 2014/0371041).

 “In addition to the cylinders 170, 196, 197, and 198, this example provides a spring assembly 160 including springs 166, 168 spaced about a peripheral set of rings 162, 164. The lower ring 164 is mounted via a bracket 165 to the base plate 156. The balance plate 104 rests upon the upper ring 162. The springs 166, 168 provide additional movement resistance but once compressed, assist the subject in returning the balance plate 104 to its neutral position.”); wherein the center plate (160; Figure 1) is configured to provide resiliency and bounce to the platform (Paragraph [0034] Lines 6-8 “The springs 166, 168 provide additional movement resistance but once compressed, assist the subject in returning the balance plate 104 to its neutral position.)
	Knecht does not disclose that the platform is a dome.
	Terpstra teaches an analogous exercise device platform with a dome shape. (Paragraph [0019] Lines 1-2 “In certain embodiments, the at least one pad 8 comprises a dome.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Knecht to have the dome shape of Terpstra to assist certain individuals and patients with more serious balance impairments to better balance. (Paragraph [0019] Lines 17-20 “Such a design and related designs would assist certain individuals and patients with more serious balance impairments to better balance on the vestibular-proprioceptive system training device 2.”)
Regarding claim 2, Knecht in view of Terpstra teaches an electronic module (CPU 124; Figure 4 of Knecht) affixed to the base plate (156; Figure 17 of Knecht), wherein the electronic module (CPU 124; Figure 4 of Knecht)  is configured to measure activity information when the dome has been activated by the user.  (The CPU measures tilt activity of the user; Knecht Paragraph [0026] Lines 3-6 “However, the CPU 124 may receive data from the tilt sensor that specifies the attitude of the balance plate 104 such that the CPU may monitor the movement of the balance plate 104.”)

Regarding claim 3, Knecht in view of Terpstra teaches the dome is composed of silicone.  (Paragraph [0018] Lines 14-18 “Non-limiting examples of pliant yet substantially fully resilient material used to form the at least one pad 8 of the instant invention may include silicone, rubber, various plastics, polyurethane, vinyl polymers, or some other pliant yet substantially fully resilient material.”)

Regarding claim 5, Knecht in view of Terpstra teaches an outer band (Individual sections 148 form a band around the base plate 104; Figure 1) coupled to the base plate (Base Plate 104; Figure 1).  
 
Regarding claim 8, Knecht discloses a method for providing user exercise via a pad (Paragraph [0018] “Embodiments of postural stability platforms provide one or more movement resistant elements to provide support for the subject standing on a balance plate of the platform”), comprising: depressing, via a platform (Balance plate 104; Figure 1) disposed above a base plate (156; Figure 4), up and down on the platform (104; Figure 1); providing, via a center plate (160; Figure 4), resiliency and bounce to the platform (104; Figure 1; Paragraph [0034] “In addition to the cylinders 170, 196, 197, and 198, this example provides a spring assembly 160 including springs 166, 168 spaced about a peripheral set of rings 162, 164. The lower ring 164 is mounted via a bracket 165 to the base plate 156. The balance plate 104 rests upon the upper ring 162. The springs 166, 168 provide additional movement resistance but once compressed, assist the subject in returning the balance plate 104 to its neutral position.”); and wherein the center plate (160; Figure 4) is coupled to the base plate (156; Figure 4) via at least one spring (162 or 164; Figure 4; ) affixed to the base plate (156; Figure 4; Paragraph [0034] Lines 6-8 “The springs 166, 168 provide additional movement resistance but once compressed, assist the subject in returning the balance plate 104 to its neutral position.)
Knecht does not disclose that the platform is a dome.
Terpstra teaches an analogous exercise device platform with a dome shape. (Paragraph [0019] Lines 1-2 “In certain embodiments, the at least one pad 8 comprises a dome.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Knecht to have the dome shape of Terpstra to assist certain individuals and patients with more serious balance impairments to better balance. (Paragraph [0019] Lines 17-20 “Such a design and related designs would assist certain individuals and patients with more serious balance impairments to better balance on the vestibular-proprioceptive system training device 2.”)

Regarding claim 9, Knecht in view of Terpstra teaches an electronic module (CPU 124; Figure 4 of Knecht) affixed to the base plate (156; Figure 17 of Knecht), wherein the electronic module (CPU 124; Figure 4 of Knecht)  is configured to measure activity information when the dome has been activated by the user.  (The CPU measures tilt activity of the user; Knecht Paragraph [0026] Lines 3-6 “However, the CPU 124 may receive data from the tilt sensor that specifies the attitude of the balance plate 104 such that the CPU may monitor the movement of the balance plate 104.”)

Regarding claim 10, Knecht in view of Terpstra teaches the dome is composed of silicone.  (Paragraph [0018] Lines 14-18 “Non-limiting examples of pliant yet substantially fully resilient material used to form the at least one pad 8 of the instant invention may include silicone, rubber, various plastics, polyurethane, vinyl polymers, or some other pliant yet substantially fully resilient material.”)

Regarding claim 12, Knecht in view of Terpstra teaches an outer band (Individual sections 148 form a band around the base plate 104; Figure 1) coupled to the base plate (Base Plate 104; Figure 1).  

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Knecht (US Publication No. 2008/0280740) in view of Terpstra (US Patent Publication No. 2014/0371041) in further view of Fisher (US Publication No. 2020/0016458).

Regarding claim 4, Knecht in view of Terpstra teaches at least one spring (166 or 168; Figure 4).
Knecht in view of Terpstra does not teach the at least one spring is conical shaped.  

    PNG
    media_image1.png
    291
    475
    media_image1.png
    Greyscale

Fisher teaches an analogous pad exercise system for athletes that utilizes springs comprising at least one spring (Conical springs 160; Figure 2) is conical shaped.  (Paragraph [0019] Lines 1-40 “FIG. 2 shows a portion of the base 170 and one of the bottom plates 150 in more detail. The base preferably contains an array of conical springs 160 located in respective pockets 162 of the base and extending through corresponding holes in the bottom plate.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the springs of Knecht in view of Terpstra to have the 

Regarding claim 11, Knecht in view of Terpstra teaches at least one spring (166 or 168; Figure 4).
Knecht in view of Terpstra does not teach the at least one spring is conical shaped.  

    PNG
    media_image1.png
    291
    475
    media_image1.png
    Greyscale

Fisher teaches an analogous pad exercise system that utilizes springs comprising at least one spring (Conical springs 160; Figure 2) is conical shaped.  (Paragraph [0019] Lines 1-40 “FIG. 2 shows a portion of the base 170 and one of the bottom plates 150 in more detail. The base preferably contains an array of conical springs 160 located in respective pockets 162 of the base and extending through corresponding holes in the bottom plate.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the springs of Knecht in view of Terpstra to have the 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knecht (US Publication No. 2008/0280740) in view of Terpstra (US Patent Publication No. 2014/0371041) in further view of Publicover (US Publication No. 2018/0360250).

Regarding claim 7, Knecht in view of Terpstra teaches a dome (Paragraph [0019] Lines 1-2 “In certain embodiments, the at least one pad 8 comprises a dome.)
Knecht in view of Terpstra does not teach the durometer of the dome is configured to control the springiness of the pad.

    PNG
    media_image2.png
    212
    421
    media_image2.png
    Greyscale

Publicover teaches an analogous pad exercise system comprising the durometer of the dome is configured to control the springiness of the pad. (Paragraph [0880] Lines 1-3 “The correct angle depends on the material properties such as firmness, durometer rating, density, and air pressure where applicable, as well as other factors.” Lines 10-14 “This configuration permits the user to benefit from the quick bounce response such as permitted by air mat embodiments, while still permitting the disclosed benefits of adjustable slope angle.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dome of Knecht in view of Terpstra to have the durometer and control of the springiness of Publicover to improve the quick bounce response such as permitted by air mat embodiments, while still permitting the disclosed benefits of adjustable slope angle. (Paragraph [0880])

Regarding claim 14, Knecht in view of Terpstra teaches a dome (Paragraph [0019] Lines 1-2 “In certain embodiments, the at least one pad 8 comprises a dome.)
Knecht in view of Terpstra does not teach the durometer of the dome is configured to control the springiness of the pad.
Publicover teaches an analogous pad exercise system comprising the durometer of the dome is configured to control the springiness of the pad. (Paragraph [0880] Lines 1-3 “The correct angle depends on the material properties such as firmness, durometer rating, density, and air pressure where applicable, as well as other factors.” Lines 10-14 “This configuration permits the user to benefit from the quick bounce response such as permitted by air mat embodiments, while still permitting the disclosed benefits of adjustable slope angle.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dome of Knecht in view of Terpstra to have the durometer and control of the springiness of Publicover to improve the quick bounce response 

Claims 6, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knecht (US Publication No. 2008/0280740) in view of Terpstra (US Patent Publication No. 2014/0371041) in further view of McShane (US Patent No. 5,613,690).

Regarding claim 6, Knecht in view of Terpstra teaches base plate (Base Plate 104; Figure 1).
Knecht in view of Terpstra does not teach struts affixed to the base, wherein the struts are configured to control the amount of force absorbed by the pad. 

    PNG
    media_image3.png
    639
    595
    media_image3.png
    Greyscale

McShane teaches an analogous balance pad/platform exercise system comprising struts (Devices 40; Figure 5) affixed to the base (14; Figure 4), wherein the struts are configured to control the amount of force absorbed by the pad. (The variable resistance devices 40 control the force and resistance to control the angular deflection of the upper balance platform; Col. 5 Lines 52-60 “Another means of providing such resistance to displacement, as well as simultaneously limiting the maximum displacement, is shown by the electrical schematic drawing of FIG. 5, in which a plurality of linear actuating devices 40 is installed between the two platforms 12 and 14. Such devices 40 may be provided with variable resistance means 42 between opposite pairs, in order to increase or reduce the resistance to angular deflection of the upper balance platform, as desired. “ Col. 5 Lines 64-67; Col. 6 Lines 1-2 “It will be noted that while electrical actuation of the above described devices 40 is implied, that such devices may be pneumatic or hydraulic struts, and the variable resistance means may comprise adjustable orifices or the like within connecting pneumatic or hydraulic fluid lines.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base platform of Knecht in view of Terpstra to have the pneumatic struts of McShane in order to increase or reduce the resistance to angular deflection of the upper balance platform, as desired. (Col. 5 Lines 52-60)

Regarding claim 13, Knecht in view of Terpstra teaches base plate (Base Plate 104; Figure 1).
Knecht in view of Terpstra does not teach struts affixed to the base, wherein the struts are configured to control the amount of force absorbed by the pad. 
McShane teaches an analogous balance pad/platform exercise system comprising struts (Devices 40; Figure 5) affixed to the base (14; Figure 4), wherein the struts are configured to control the amount of force absorbed by the pad. (The variable resistance devices 40 control the force and resistance to control the angular deflection of the upper balance platform; Col. 5 Lines 52-60 “Another means of providing such resistance to displacement, as well as simultaneously limiting the maximum displacement, is shown by the electrical schematic drawing of FIG. 5, in which a plurality of linear actuating devices 40 is installed between the two platforms 12 and 14. Such devices 40 may be provided with variable resistance means 42 between opposite pairs, in order to increase or reduce the resistance to angular deflection of the upper balance platform, as desired. “ Col. 5 Lines 64-67; Col. 6 Lines 1-2 “It will be noted that while electrical actuation of the above described devices 40 is implied, that such devices may be pneumatic or hydraulic struts, and the variable resistance means may comprise adjustable orifices or the like within connecting pneumatic or hydraulic fluid lines.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base platform of Knecht in view of Terpstra to have the pneumatic struts of McShane in order to increase or reduce the resistance to angular deflection of the upper balance platform, as desired. (Col. 5 Lines 52-60)


Regarding claim 15, Knecht discloses a pad (Platform device 100; Figure 1)  for user exercise, comprising: a base plate (Planar base 156; Figure 17); a platform (104; Figure 1) disposed above the base plate (Planar base 156; Figure 17); a center plate (160; Figure 1) disposed beneath at least a portion of the platform (104; Figure 1) and coupled to the base plate via three springs (Any of the three springs of 166 or 168; Figure 4) affixed to the base plate (Paragraph [0034] “In addition to the cylinders 170, 196, 197, and 198, this example provides a spring assembly 160 including springs 166, 168 spaced about a peripheral set of rings 162, 164. The lower ring 164 is mounted via a bracket 165 to the base plate 156. The balance plate 104 rests upon the upper ring 162. The springs 166, 168 provide additional movement resistance but once compressed, assist the subject in returning the balance plate 104 to its neutral position.”), wherein the center plate (160; Figure 1) is configured to provide resiliency and bounce to the platform (Paragraph [0034] Lines 6-8 “The springs 166, 168 provide additional movement resistance but once compressed, assist the subject in returning the balance plate 104 to its neutral position.); 
Knecht does not disclose that the platform is a dome.
Terpstra teaches an analogous exercise device platform with a dome shape. (Paragraph [0019] Lines 1-2 “In certain embodiments, the at least one pad 8 comprises a dome.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Knecht to have the dome shape of Terpstra to assist certain individuals and patients with more serious balance impairments to better balance. (Paragraph [0019] Lines 17-20 “Such a design and related designs would assist certain individuals and patients with more serious balance impairments to better balance on the vestibular-proprioceptive system training device 2.”)
Knecht in view of Terpstra does not teach struts affixed to the base, wherein the struts are configured to control the amount of force absorbed by the pad. 
McShane teaches an analogous balance pad/platform exercise system comprising struts (Devices 40; Figure 5) affixed to the base (14; Figure 4), wherein the struts are configured to control the amount of force absorbed by the pad. (The variable resistance devices 40 control the force and resistance to control the angular deflection of the upper balance platform; Col. 5 Lines 52-60 “Another means of providing such resistance to displacement, as well as simultaneously limiting the maximum displacement, is shown by the electrical schematic drawing of FIG. 5, in which a plurality of linear actuating devices 40 is installed between the two platforms 12 and 14. Such devices 40 may be provided with variable resistance means 42 between opposite pairs, in order to increase or reduce the resistance to angular deflection of the upper balance platform, as desired. “ Col. 5 Lines 64-67; Col. 6 Lines 1-2 “It will be noted that while electrical actuation of the above described devices 40 is implied, that such devices may be pneumatic or hydraulic struts, and the variable resistance means may comprise adjustable orifices or the like within connecting pneumatic or hydraulic fluid lines.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base platform of Knecht in view of Terpstra to have the pneumatic struts of McShane in order to increase or reduce the resistance to angular deflection of the upper balance platform, as desired. (Col. 5 Lines 52-60)

Regarding claim 16, Knecht in view of Terpstra in further view of McShane teaches an electronic module (CPU 124; Figure 4 of Knecht) affixed to the base plate (156; Figure 17 of Knecht), wherein the electronic module (CPU 124; Figure 4 of Knecht)  is configured to measure activity information when the dome has been activated by the user.  (The CPU measures tilt activity of the user; Knecht Paragraph [0026] Lines 3-6 “However, the CPU 124 may receive data from the tilt sensor that specifies the attitude of the balance plate 104 such that the CPU may monitor the movement of the balance plate 104.”)

Regarding claim 17, Knecht in view of Terpstra in further view of McShane teaches the dome is composed of silicone.  (Paragraph [0018] Lines 14-18 “Non-limiting examples of pliant yet substantially fully resilient material used to form the at least one pad 8 of the instant invention may include silicone, rubber, various plastics, polyurethane, vinyl polymers, or some other pliant yet substantially fully resilient material.”)

Regarding claim 19, Knecht in view of Terpstra in further view of McShane teaches an outer band (Individual sections 148 form a band around the base plate 104; Figure 1) coupled to the base plate (Base Plate 104; Figure 1).   

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Knecht (US Publication No. 2008/0280740) in view of Terpstra (US Patent Publication No. 2014/0371041) in further view of McShane (US Patent No. 5,613,690) in further view of Fisher (US Publication No. 2020/0016458).

Regarding claim 18, Knecht in view of Terpstra in further view of McShane teaches three springs (Any of the three springs of 166 or 168; Figure 4).
Knecht in view of Terpstra in further view of McShane does not teach the at least one spring is conical shaped.  

    PNG
    media_image1.png
    291
    475
    media_image1.png
    Greyscale

Fisher teaches an analogous pad exercise system for athletes that utilizes springs comprising at least one spring (Conical springs 160; Figure 2) is conical shaped.  (Paragraph [0019] Lines 1-40 “FIG. 2 shows a portion of the base 170 and one of the bottom plates 150 in more detail. The base preferably contains an array of conical springs 160 located in respective pockets 162 of the base and extending through corresponding holes in the bottom plate.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three springs of Knecht in view of Terpstra in further view of McShane to have the conical springs of Fischer to more readily compress than cylindrical springs and avoid contact with the bottom plate. (Paragraph [0019])


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Knecht (US Publication No. 2008/0280740) in view of Terpstra (US Patent Publication No. 2014/0371041) in further view of McShane (US Patent No. 5,613,690) in further view of Publicover (US Publication No. 2018/0360250).

Regarding claim 20, Knecht in view of Terpstra in further view of McShane teaches a dome (Paragraph [0019] Lines 1-2 “In certain embodiments, the at least one pad 8 comprises a dome.)
Knecht in view of Terpstra does not teach the durometer of the dome is configured to control the springiness of the pad.

    PNG
    media_image2.png
    212
    421
    media_image2.png
    Greyscale

Publicover teaches an analogous pad exercise system comprising the durometer of the dome is configured to control the springiness of the pad. (Paragraph [0880] Lines 1-3 “The correct angle depends on the material properties such as firmness, durometer rating, density, and air pressure where applicable, as well as other factors.” Lines 10-14 “This configuration permits the user to benefit from the quick bounce response such as permitted by air mat embodiments, while still permitting the disclosed benefits of adjustable slope angle.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dome of Knecht in view of Terpstra in further view of McShane to have the durometer and control of the springiness of Publicover to improve the quick bounce response such as permitted by air mat embodiments, while still permitting the disclosed benefits of adjustable slope angle. (Paragraph [0880])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784